DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements have been considered. Initialed copies of the considered information disclosure statements are attached herewith.

Claim Objections
Claim 23 is objected to because of the following informalities:  line 7 of claim 23 recites, “fiber)”. The closed parenthesis (i.e. “)”) appears to be a typographical error that needs to be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 9-14, 30, 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. US 2019/0277725 A1 to Adams et al. (hereinafter “Adams”).
Regarding claim 1, Adams discloses a fiber optic apparatus comprising a shell (102 in Fig. 1) comprising a cavity; a first output connection port of the fiber optic terminal (i.e. a port of cassette 1 [106a] that is connected to element 200 as shown in Fig. 3); a second output connection port of the fiber optic terminal (i.e. a port of cassette 2 [106b] that his connected to element 200 as shown in Fig. 3); and at least one loopback assembly (200 in Fig. 3) comprising a loopback optical fiber (112 in Fig. 4C), a first fiber optic connector (410 on top as shown in fig. 4C) terminated on a first end of the loopback optical fiber, and a second fiber optic connector (410 on bottom as shown in Fig. 4C) terminated on a second end of the loopback optical fiber, wherein the first fiber optic connector is attached to the first output connection port and the second fiber optic connector is attached to the second output connection port (schematically shown in Fig. 3) so that the first output connection port is in optical communication with the second output connection port by way of the loopback optical fiber.
However, Adams does not explicitly disclose that there are one or more optical fibers (i.e. “input optical fibers” as claimed in the present application) within the cavity of cassette 1 or 

Regarding claim 30, Adams discloses a first optical link (i.e. optical fiber connecting the device under test ‘110’ to cassette 1 as shown in Fig. 3) in optical communication with the output connection port of the device. 


Regarding claims 9-11, 38-40, Adams discloses a fiber optic apparatus as discussed above. However, it does not explicitly disclose specific values for the volume of the shell, port width density, or the loopback optical fiber length, in the manner claimed in claims 9-11. On the other hand, it has long been established that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05. In the present case, since Adams discloses the general conditions of the shell, port arrangements and the loopback optical fiber, it is not inventive to discover the optimum or workable ranges of the shell volume, port width density, or the loopback optical fiber length as 3 or less, the port width density to be at least one connection port per 20 mm, and the loopback fiber length of 10 cm or less, in the manner claimed in the present application in order to optimize the overall apparatus size. 

Regarding claims 12 and 41, Adams discloses a fiber optic device wherein the first and second fiber optic connectors are attached to the first and second output connection port using treaded fasteners (clearly shown in Fig. 3- all connectors are attached using threaded fasteners).

Regarding claims 13-14, 42-43, Adams discloses a fiber optic device as discussed above. However, it does not explicitly disclose the use of a second loopback assembly, wherein a third and a fourth fiber optic connectors of the second loopback assembly are connected to a third and a fourth output ports of the fiber optic apparatus, in the manner claimed in the present application. On the other hand, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the present case, mere duplication of fiber optic loopback assembly, even if the second loopback assembly has an optical fiber length that is 50 cm longer, has no patentable significance since the result is entirely expected and merely allows for multiple .


Claim 3-8, 17, 19-27, 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US Patent No. 10,379,298 B2 to Dannoux et al. (hereinafter “Dannoux”).
Regarding claims 3-6, 32-35, Adams discloses a fiber optic apparatus as discussed above. However, it does not explicitly disclose the output connection ports further comprising a securing feature biased to a retain position by a resilient member as claimed in claims 3 and 32, or a bore comprising a locking feature as claimed in claims 4 and 33, wherein the locking feature comprises a ramp with a ledge as claimed in claims 5 and34, or wherein the locking feature comprises a retention surface as claimed in claims 6 and 35. 
Nevertheless, each of these features is known in the art as taught by Dannoux. Dannoux discloses a fiber optic connection apparatus comprising a securing feature (236 in Fig. 22) biased to a retain position by a resilient member (250 in Fig. 22), and a bore (clearly shown in Fig. 22) comprising a locking feature (236 in Fig. 22) wherein the locking feature comprises a ramp with 

Regarding claim 7 and 36, Adams discloses a fiber optic apparatus as already discussed above. However, it does not explicitly disclose that the fiber optic apparatus is weatherproof, in the manner claimed. On the other hand, a fiber optic coupling arrangement having a weatherproof housing and weatherproof connectors is well known and common in the art. Such weatherproof fiber optic apparatus would be readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for outdoor fiber optic device testing capable of withstanding harsh environmental factors. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Adams to have a weatherproof fiber optic apparatus, in the manner claimed in the present application. 
 


Regarding claim 17, Adams in view of Dannoux renders the claimed limitations obvious as already discussed above in regards to claims 1 and 3.

Regarding claim 19-22, Adams in view of Dannoux renders the claimed limitations obvious as already discussed above in regards to claims 4-7.

Regarding claim 23, Adams in view of Dannoux renders the claimed limitations obvious as already discussed above in regards to claim 8.



Regarding claims 26-27, Adams in view of Dannoux renders the claimed limitations obvious as already discussed above in regards to claim 17. However, neither Adams nor Dannoux explicitly discloses the use of a second loopback assembly as claimed in claim 26. On the other hand, the use of a second loopback assembly would have been obvious to one of ordinary skill in the art for the same reasons as discussed above with regard to claims 13-14.

Allowable Subject Matter
Claims 2, 15-16, 18, 28-29, 31, 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, a fiber optic apparatus comprising a shell and a loopback assembly with a loopback optical fiber wherein the first and second connectors of the loopback assembly are connected with the first and second output connection port of the fiber optic apparatus, is known in the art. While the use of a Bragg grating in an optical fiber for fault detection is known in the art (for example, US Patent No. 6,388,741 B1 discloses such use of a Bragg grating), none of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 9,977,193 B2 discloses a fiber optic dust cap (100 in Fig. 3) that comprises a loopback optical fiber (130 in Fig. 4) for performing operation testing of optical transceiver assembly.
US Patent No. 7,565,055 B2 discloses a loopback connector (900 in Fig. 9A) for testing fiber optic lines in a fiber optic network, wherein the loopback connector is coupled to a terminal end of the distribution cable (Fig. 9B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874